Name: Commission Regulation (EEC) No 1003/77 of 12 May 1977 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats
 Type: Regulation
 Subject Matter: trade policy;  information technology and data processing;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31977R1003Commission Regulation (EEC) No 1003/77 of 12 May 1977 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats Official Journal L 120 , 13/05/1977 P. 0007 - 0007 Finnish special edition: Chapter 3 Volume 8 P. 0206 Swedish special edition: Chapter 3 Volume 8 P. 0206 Greek special edition: Chapter 03 Volume 18 P. 0037 Spanish special edition: Chapter 03 Volume 12 P. 0114 Portuguese special edition Chapter 03 Volume 12 P. 0114 COMMISSION REGULATION (EEC) No 1003/77 of 12 May 1977 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1707/73 (2), Having regard to Council Regulation 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular Article 6 thereof, Whereas, for the purpose of having more information on oilseeds exported with a refund, provision should be made for the communications relating to them to distinguish between quantities exported with and without advance fixing of the refund ; whereas, therefore, Commission Regulation (EEC) No 205/73 of 25 January 1973 on communications between Member States and the Commission concerning oils and fats (5), as last amended by Regulation (EEC) No 1733/76 (6), should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Article 10 (1) (b) of Regulation (EEC) No 205/73 is amended to read as follows: "(b) at latest two weeks after the month in question, of the quantities for which a refund was paid during the preceding month, distinguishing between: - those quantities in respect of which the refund was fixed in advance ; and - those in respect of which the refund paid was that in force on the day of export." Article 2 This Regulation shall enter into force on 1 June 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 175, 29.6.1973, p. 5. (3)OJ No 125, 26.6.1967, p. 2461/67. (4)OJ No L 204, 23.11.1972, p. 1. (5)OJ No L 23, 29.1.1973, p. 15. (6)OJ No L 194, 20.7.1976, p. 7.